Title: Thomas Jefferson Abbott to Thomas Jefferson, 12 November 1814
From: Abbott, Thomas Jefferson
To: Jefferson, Thomas


          
                        Sir
                        state of ohio Ros County Living on the North  Fork of paint  Creek seven miles from Chillicothe
                              November 12the in AD 1814
                        
                    
           we are all tolerable well At present Exept my father who is Down with the Rhuematick pains & has been Subject to it this six years & I hope these Lines will find you & yours Enjoying your healths And I, am named after you sir and was Born Just Eight days Before you took your Seat as late president of unighted states of America—and I shal beg leave of you to Ask of You a small Complement or Gift, Which  If granted I Shall bee most Gratefuly & houmble Obliged to you for it and sir you must pleas To Excuse, for my writing as I never had more Than Ninty Days schoolling  & my mother has T Had twins three times & has had Ten 10 Children As follows
          your most obedient servtThomas   Jefferson AbbottAD 1814
        